Parker, C. J.
The reason why the plaintiff should except to the remark of the judge, stated in this case, is not obvious.
It appears from the report of the trial that John Caldwell, the publisher of the Gleaner, was a witness for the plaintiff, and the remark might, by implication, be regarded as not entirely complimentary to him ; but no such application of it is suggested in the exception, and we cannot infer that there was any intention, by means of it, *109to impeach the character of the witness, or that any such application was made of it.
But the remark had an obvious bearing in favor of the plaintiff's case. It was part of his case that the publication by the respondent was not justifiable; and the remark in question seems very distinctly to express the opinion, that whoever the party was who procured the publication, the place which he selected for it was evidence that he was actuated by bad motives.
If the verdict had been for the plaintiff, and the exception were by the defendant, it would deserve consideration, whether this bearing upon the motives of the party who caused the publication might not have had its effect upon the verdict.
It appears as if the judge who tried the case had personal opinions which he was not quite careful to exclude from his charge to the jury, and the case may serve as a warning hereafter, even if it is not remarkable for the legal principles involved in it.

Judgment on the verdict.